Citation Nr: 1532430	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel






INTRODUCTION

The Veteran had active service from March 1998 to January 2007.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The Veteran was scheduled for a Board hearing in May 2015 at the RO but failed to appear for the hearing.  His hearing request is thus deemed withdrawn.  38 C.F.R. § 20.704 (2014).

In a July 2015 appellant brief, the Veteran's representative suggested that the Veteran's bilateral pes planus was aggravated by his service-connected muscular skeletal conditions.  [In this regard, the Board acknowledges that the relevant muscular skeletal disabilities include degenerative joint disease of the left knee, chronic sprain of the right ankle, and degenerative disc disease/intervertebral disc syndrome of the cervical spine.]  In consideration of all theories reasonably raised by the record, the Board has expanded the claim to include consideration of service connection on a secondary basis pursuant to 38 C.F.R. § 3.310.  

Further, the issue of entitlement to service connection for a bilateral foot disability other than pes planus was raised in the Veteran's representative's April 2009 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has bilateral pes planus related to service.  He asserts that he never had foot problems until he entered the military.  He furthered that years of wearing steel toe boots for countless hours and the duties he had to perform during service made his feet start to feel painful.   See the April 2009 VA form 9.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) ; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The Veteran's October 1997 enlistment physical examination report reflects that his feet were evaluated as clinically abnormal.  At that time, it was noted that he had mild symptomatic pes planus.  As pes planus was noted on his enlistment medical examination, the presumption of soundness as to pes planus on entry into service has been rebutted, and he is deemed to have had a pre-existing pes planus disability.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  And, in that case, 38 U.S.C.A. § 1153 applies, and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306;  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).   See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).
Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service. Only if the Veteran manages to show a chronic worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In the alternative, as noted above, the Veteran's representative, in a July 2015 appellant brief, asserts that the Veteran's bilateral pes planus is caused or aggravated by his multiple service-connected muscular skeletal conditions that alter his gait.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  This includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Consideration of all theories of entitlement raised by the claimant or the evidence of record as part of the non-adversarial administrative adjudication process is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Here, the Veteran was afforded a VA examination in July 2007.  The examiner diagnosed mild bilateral pes planus with plantar spur but did not provide an etiological opinion.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  At that time, the examiner was not asked, and therefore did not comment on, the most pertinent question, which was whether the Veteran's pre-existing pes planus disability was aggravated by active service, and if so, whether such increase in disability was clearly and unmistakably due to the natural progression of the pre-existing disability.  The Board therefore finds that a remand is warranted to provide the Veteran's with an adequate medical opinion to determine whether the Veteran's military service had aggravated his pes planus disability beyond its natural progression as well as to address the newly raised theory of entitlement to service connection on a secondary basis. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the secondary service connection aspect of his appeal [entitlement to service connection for bilateral pes planus, as secondary to a service-connected disability].  See 38 C.F.R. § 3.310 (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Provide the Veteran an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertinent to the claim on appeal that are not currently of record.  

3.  Then, schedule the Veteran for a VA examination to assess the nature and etiology of his bilateral pes planus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

(a) The examiner should opine as to whether the Veteran's pre-existing pes planus disability (noted on his October 1997 enlistment physical examination) underwent an increase in severity during service, and if so, whether such increase was clearly and unmistakably (i.e., obviously or undebatably) due to the natural progression of the pre-existing condition.  

In providing the above opinion, the examiner is requested to discuss: (1) a June 2004 service treatment record where the Veteran was seen with complaints of shin splints for two to three months; (2) a June 2005 record noting that the Veteran complained of pain in the left ankle and he was assessed with pes planus valgus; and (3) a February 2006 noting that the Veteran was seen for complaints of right ankle pain, indicated during physical training.  At that time, the examiner made notes that appear to suggest that the Veteran's flat feet were related to the right ankle pain.  The assessment was pes planus.  

(b) In the alternative, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral pes planus was aggravated (i.e., underwent an increase in severity beyond the natural progression of the disease) by the any of the following service-connected muscular skeletal disabilities, including degenerative joint disease of the left knee, chronic sprain of the right ankle, and degenerative disc disease/intervertebral disc syndrome of the cervical spine.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).

The rationale for all opinions expressed should be clearly set forth in the report.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  Then, readjudicate the claim on appeal-entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2014).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO	
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

